Citation Nr: 1010813	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  06-09 500	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to service connection for anemia.

2.  Entitlement to service connection for sinus allergies.

3.  Entitlement to service connection for residuals of a 
perforated sinus.

4.  Entitlement to service connection for facial numbness to 
include the lower lip. 

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a right ankle 
disability.

REPRESENTATION

Veteran represented by:	AMVETS

WITNESS AT HEARING ON APPEAL
Veteran
ATTORNEY FOR THE BOARD

P. Childers, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
December 2000 to December 2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2005 of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

In the rating decision in August 2005, the RO combined the 
claims of service connection for residuals of perforated 
sinus and for facial numbness.  As the evidence of record is 
sufficient to decide the claim of service connection for a 
perforated sinus, but not for facial numbness, the Board is 
bifurcating the claims. 

The claims of service connection for facial numbness to 
include the lower lip, for tinnitus and for a right ankle 
disability are REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


FINDINGS OF FACT

1.  At a hearing on appeal in December 2009 and on the 
record, prior to the promulgation of a decision in the 
appeal, the Veteran withdrew from the appeal the claims of 
service connection for anemia and for sinus allergies.

2.  Residuals of a perforated sinus since service or 
currently are not shown. 




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal on 
the claim of service connection for anemia have been met.  38 
U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).

2.  The criteria for withdrawal of a substantive appeal on 
the claim of service connection for sinus allergies have been 
met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).

3.  A perforated sinus was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  



Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On the claim of service connection for a perforated sinus, 
the RO provided pre- and post- adjudication VCAA notice by 
letters, dated in December 2004 and in March 2006.  The 
Veteran was notified of the evidence needed to substantiate 
the claim of service connection, namely, evidence of current 
disability; evidence of an injury or disease in service or 
event in service, causing injury or disease; and evidence of 
a relationship between the current disability and the injury, 
disease, or event in service.  

Additionally, the Veteran was notified that VA would obtain 
service records, VA records and records of other Federal 
agencies, and that she could submit other records not in the 
custody of a Federal agency, such as private medical records 
or with her authorization VA would obtain any such records on 
her behalf.  The notice included the provisions for the 
effective date of the claim and for the degree of disability 
assignable

As for content of the VCAA notice, the documents complied 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence); of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the 
extent of pre-adjudication notice); and of Dingess v. 
Nicholson, 19 Vet. App. 473 (notice of the elements of the 
claim).



To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice, the claim was 
readjudicated as evidenced by the supplemental statement of 
the case, dated in September 2009.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by 
adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the service 
treatment records, VA records, and private medical records.  
The Veteran was afforded a VA examination. 

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Anemia and for Sinus Allergies

An Appellant may withdraw a substantive appeal on the record 
at a hearing before the Board promulgates a decision.  38 
C.F.R. § 20.204.

At a hearing before the Board in December 2009 and on the 
record, the Veteran withdrew from the appeal the claims of 
service connection for anemia and for sinus allergies.  

As there is no longer an allegation of error of fact or of 
law for appellate consideration, the Board does not have 
appellate jurisdiction and the appeal as to these claims is 
dismissed.  38 U.S.C.A. § 7105.

II.  Service Connection for a Perforated Sinus

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Facts

The service personnel records show that the Veteran completed 
a medical service apprentice course and worked as a medical 
service journeyman with a Surgical Operation Squadron.  

The service treatment records show that in February 2002 the 
Veteran had oral surgery for extraction of the upper and 
lower third molars, identified as teeth numbers 1, 16, 17, 
and 32.   In March and April 2002, the Veteran's recovery was 
complicated by a sinus infection, but there is no evidence of 
an oral/antral (sinus) fistula.  In March 2003, it was noted 
that the Veteran still had intermittent sinus symptoms, but 
the external sinuses were well-healed.  On separation 
examination, the Veteran stated that after the removal of her 
wisdom teeth she had a sinus problem for a month and that she 
intended to seek VA treatment for a sinus perforation. 

Four months after service on VA examination in April 2005, 
the Veteran stated that when her molars were extracted the 
left maxillary sinus was perforated, but she had not had a 
sinus infection in recent months.  On physical examination, 
the mouth and oropharynx were clear.  The areas where the 
molars were extracted were healed completely with no evidence 
of a fistula formation into the sinuses.  A CT scan of the 
sinuses showed that the maxillary sinuses were normal and the 
sinus walls were intact.  The VA examiner reported that 
although the Veteran had difficult molar extractions there 
was no evidence of any sequelae as the examination revealed 
no evidence of a fistula formation into either maxillary 
sinus and the CT scan revealed no evidence of acute or 
chronic sinusitis.  There was no diagnosis. 

Evidentiary Standards

VA must give due consideration to all pertinent medical and 
lay evidence in a case where a veteran is seeking service 
connection.  38 U.S.C.A. § 1154(a).  The Veteran does not 
argue and the record does not show that the claimed 
disabilities were the result of participation in combat with 
the enemy, and the combat provisions of 38 U.S.C.A. § 1154(b) 
do not apply.



Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative 
value of the evidence, that is, does the evidence tend to 
prove a fact, once the evidence has been admitted.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).

The Board, as fact finder, must determine the probative value 
or weight of the admissible evidence.  Washington v. 
Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. 
Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in 
veterans cases is to be done by the Board")).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

The service treatment records show that the Veteran had oral 
surgery for extraction of four molars and the recovery was 
complicated by a sinus infection, but there was no evidence 
of an oroantral fistula (an opening connecting the oral 
cavity and the maxillary antrum (sinus) usually as a result 
of extraction of a molar; see DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 706 (30th ed. 2003)). 

On the basis of the service treatment records, a perforated 
sinus was not affirmatively shown during service and service 
connection is not established under 38 U.S.C.A. §1110 and 38 
C.F.R. § 3.303(a). 

The Veteran is however competent to describe a sinus symptoms 
and her statements of symptoms are credible.  Layno v. Brown, 
6 Vet. App. 465, 470-71 (1994) (The Veteran is competent to 
describe symptoms, but not that she had or was diagnosed with 
a particular injury).   



As the service treatment records lack the documentation of 
the combination of manifestations sufficient to identify a 
perforated sinus as no such disability was shown, and as 
chronicity in service is not adequately supported by the 
service treatment records, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  

After service, on initial VA examination in April 2005, the 
Veteran stated that she had not had a sinus infection and 
there is no evidence of a sinus infection thereafter.  The 
absence of symptoms interrupts continuity and weighs against 
continuity of symptomatology.  Maxson v. West, 12 Vet. App. 
453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (It was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints.).  Here, the evidence of continuity 
under 38 C.F.R. § 3.303(b) fails not just because of the lack 
of medical documentation of continuity of symptoms since 
service, but the Veteran has been not asserted continuity.  

As for service connection based on the diagnosis after 
service under 38 C.F.R. § 3.303(d), a perforated sinus is not 
a condition under case law that has been found to be capable 
of lay observation.  Therefore the determination as to the 
presence of a disability since service or currently is 
medical in nature, that is, not capable of lay observation, 
and competent medical evidence is needed to substantiate the 
claim.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On 
the question of whether the veteran has a chronic condition 
since service, the evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

Also, under certain circumstances, a lay person is competent 
to identify a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a 
footnote, that sometimes a lay person will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer).

By regulation, competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.   Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159.  Although the 
Veteran had medical training in service, it has not been 
established that her training included dental training, such 
that she has specialized education, training, or experience 
to identify a perforated sinus. 

As the identification of a sinus perforation requires a 
clinical examination and diagnostic testing, such as a CT 
scan, the Board determines that a sinus perforation is not 
simple medical condition that the Veteran is competent to 
identify even though she has had some medical training. 

Where, as here, there is a question of a diagnosis, not 
capable of lay observation, and the claimed disability is not 
a simple medication condition, the Veteran is not competent 
to state that she had a disability in service or since 
service or currently.  To this extent the Veteran's 
statements are excluded or not admissible, that is, the 
statements are not to be considered as evidence of a 
disability.

Also although a lay person is competent to report a 
contemporaneous medical diagnosis or a lay person is 
competent in describing symptoms at the time which supports a 
later diagnosis by a medical professional, Jandreau at 1377, 
there is no competent evidence of a current sinus 
perforation. 

Where as here the determination involves a question of a 
medical diagnosis, not capable of lay observation and the 
claimed disability is not a simple medical condition a lay 
person is competent to identify, competent medical evidence 
is required to substantiate the claim.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
diagnosis, statement, or opinion. 38 C.F.R. § 3.159.



The competent evidence shows that on initial VA examination 
by a VA health-care provider, the clinical examination showed 
that the areas where the molars were extracted were healed 
completely with no evidence of a fistula formation into the 
sinuses and a CT scan of the sinuses showed that the 
maxillary sinuses were normal and the sinus walls were 
intact.  The VA examiner reported that although the Veteran 
had difficult molar extractions there was no evidence of any 
sequelae as the examination revealed no evidence of a fistula 
formation into either maxillary sinus and the CT scan 
revealed no evidence of acute or chronic sinusitis.  This 
evidence opposes, rather than supports, the claim. 

In the absence of competent evidence of residuals of a 
perforated sinus, including chronic sinusitis, since service 
or currently, there is no valid claim of service connection.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As there is no favorable competent evidence, the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).


ORDER

The appeal of the claim of service connection for anemia is 
dismissed.

The appeal of the claim of service connection for sinus 
allergies is dismissed.

Service connection for residuals of a perforated sinus is 
denied.






REMAND

On the claim of service connection for facial numbness to 
include the lower lip, the service treatment records show 
that in March 2003 on follow-up of the oral surgery in 
February 2002 the Veteran complained of numbness of the lower 
lip.  On separation examination in September 2004, the 
examiner noted numbness of the lower lip as a complication of 
the molar extractions.  In December 2009, the Veteran 
described numbness of the lower lip.  As the evidence of 
record is insufficient to decide claim, further evidentiary 
development is needed under the duty to assist.   38 C.F.R. 
§ 3.159. 

On the claim of service connection for tinnitus, on VA 
examination in April 2005, the Veteran complained of 
occasional tinnitus.  The examiner reported that the 
occasional tinnitus described by the Veteran was unrelated to 
military acoustic trauma, but the Veteran had a significant 
history of taking Excedrin for headaches, a service-connected 
disability.  As the association between Excedrin and tinnitus 
is unclear, further evidentiary development is needed under 
the duty to assist.   38 C.F.R. § 3.159.

On the claim of service connection for a right ankle 
disability, the service treatment records show that in April 
2003 the Veteran was seen for persistent right ankle pain 
after she fell on down stairs, two weeks earlier.  The 
assessment was a Grade 1 ankle sprain.  In December 2009, the 
Veteran testified that her right ankle is painful.  As there 
is an indication that the current right ankle pain may be 
related to service, the Veteran should be afforded a VA 
examination under the duty to assist. 38 C.F.R. § 
3.159(c)(4). 



Accordingly, the claims are REMANDED for the following 
action:

1.  Afford the Veteran a VA examination to 
determine whether the Veteran has numbness 
of the lower lip or other facial numbness 
and, if so, whether it is at least as 
likely as not that the current numbness of 
the lower lip or other facial numbness is a 
residual of oral surgery in February 2002 
in service. 

In formulating the opinion, the examiner is 
asked to consider that the term "at least 
as likely as not" does not mean "within the 
realm of possibility, rather it means that 
the weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound to 
find in favor of the conclusion as it is to 
find against the conclusion.

The claims file should be made available to 
the examiner for review. 

2.  Afford the Veteran a VA examination to 
determine whether the Veteran has permanent 
tinnitus and, if so, whether it is at least 
as likely as not that any current tinnitus 
is related to medications, Zolmitriptan or 
Excedrin, for treatment of service-
connected migraine. 

In formulating the opinion, the examiner is 
asked to consider that the term "at least 
as likely as not" does not mean "within the 
realm of possibility, rather it means that 
the weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound to 
find in favor of the conclusion as it is to 
find against the conclusion.

The claims file should be made available to 
the examiner for review.  

3.  Afford the Veteran a VA examination to 
determine whether the Veteran has a right 
ankle disability and, if so, whether it is 
at least as likely as not that any current 
right ankle disability is related to the 
documented right ankle sprain in March 2003 
in service. 

In formulating the opinion, the examiner is 
asked to consider that the term "at least 
as likely as not" does not mean "within the 
realm of possibility, rather it means that 
the weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound to 
find in favor of the conclusion as it is to 
find against the conclusion.

The claims file should be made available to 
the examiner for review. 

4.  After the above development is 
completed, adjudicate the claims, including 
service connection for tinnitus secondary 
to medication for service-connected 
migraine.  If any benefit sought remains 
denied, furnish the Veteran and her 
representative a supplemental statement of 
the case and return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


